Citation Nr: 1011334	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to the reimbursement of medical expenses incurred 
at Florida Hospital Deland on June 8, 2005.  


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967.
        	
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Gainesville, 
Florida.  
	
In February 2008, October 2008, and October 2009 the Board 
remanded the matter for development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any condition.

2.  On June 8, 2005, the Veteran was treated for recurrent 
testicular swelling at Florida Hospital Deland.  

3.  The medical expenses incurred on June 8, 2005 were not 
incurred as a result of a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and a continued medical 
emergency did not exist.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Florida Hospital 
Deland on June 8, 2005 have not been met. 
38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran here seeks reimbursement for medical expenses 
incurred on June 8, 2005 when he sought treatment at Florida 
Hospital Deland for testicular swelling.  When VA facilities 
are not capable of furnishing the care or services required, 
VA may contract with non-Department facilities in order to 
furnish certain care, including hospital care or medical 
services for the treatment of medical emergencies which pose 
a serious threat to the life or health of a Veteran receiving 
medical services in a VA facility until such time following 
the furnishing of care in the non-VA facility as the Veteran 
can be safely transferred to a Department facility.  38 
U.S.C.A. § 1703(a)(3) (West 2002 & Supp. 2009); 38 C.F.R. § 
17.52 (2009).

Generally, the admission of a Veteran to a non-VA hospital at 
the expense of VA must be authorized in advance. 38 C.F.R. § 
17.54 (2009); Malone v. Gober, 10 Vet. App. 539 (1997).  
However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2009) and 38 C.F.R. §§ 17.1000-1008 (2009). To be eligible 
for reimbursement under this authority the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).
The Board notes that the provisions of 38 U.S.C.A. §§ 1725 
and 1728 were amended, effective October 10, 2008. See 
"Veterans' Mental Health and Other Care Improvement Act of 
2008," Pub. L. No. 110- 387, 122 Stat. 4110 (2008).  However, 
because the Veteran's claim was filed prior to the effective 
date of the amendments, the amended version of the statute 
does not apply in this case. 

As noted above, all of the criteria must be met for 
reimbursement to occur.  In this case, the Board finds that 
factors two and four have not been met, and as such, the 
claim must fail.  

Factor two requires that the claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part).  Here, the Board finds that a condition of this nature 
did not exist.  At the outset, the record in this case shows 
that after receiving limited treatment from Florida Hospital 
Deland, the Veteran signed out against medical advice.  As 
noted by Robert J. Hemmes, PA-C DFAAPA, and Dr. Daniel B. 
Cox, M.D. in a November 2009 opinion, "[a] prudent layperson 
would not sign out of an emergency room AMA [against medical 
advice] if he felt that he had a true emergency."  The Board 
agrees.

The non-emergent nature of the Veteran's condition on June 8, 
2005 is further supported by the Veteran's record of 
treatment.  As recounted in the November 2009 opinion and 
confirmed by the Board on independent review, the medical 
record shows that for over one year, the Veteran had been 
seeking treatment for his testicular swelling.  He first 
sought treatment for an enlarged right testicle in September 
2004, and over the next eighteen months he received treatment 
for recurring symptoms.  Significantly, the Veteran had been 
advised of the chronic nature of his condition and of how to 
manage recurrence.  As noted in the November 2009 report, in 
the medical judgment of Drs. Hemmes and Cox, a prudent 
layperson would "[l]isten to the advise of his medical 
practitioner and ask questions if indicated. Pt. [patient] 
was informed that this was a chronic, probably recurrent 
condition and how to manage it, Patient apparently did not do 
this because he went to the ER instead of managing his 
condition and contacting his practitioner."  The Board 
agrees and finds that the Veteran's history of treatment, 
including his being notified that the condition was chronic 
and likely recurrent, weighs against the claimed emergent 
nature of his emergency room visit.  It does not appear that 
any of the symptoms for which he sought emergency treatment 
were new, different, or worse than those previously 
experienced.  The emergency room notes state the Veteran's 
chief complaints were of increased swelling and difficulty 
voiding.  Prior VA treatment notes indicate that the Veteran 
had indeed experienced urinary problems and dysuria in the 
past, including a note of March 2005, for example.  The notes 
also reflect that the Veteran's testicular swelling has 
increased and decreased at various points in time. 

Further, it was concluded in the November 2009 report that, 
"Pt. had a chronic, recurrent cystocele which is benign. Pt. 
was also treated on several occasions for epididymitis and 
orchitis which is also a chronic, recurrent sometimes painful 
[condition] but never considered hazardous to life or health. 
It appears that the patient wanted a second opinion because 
of the perceived lack of progress for this chronic condition 
and [this] appears to be the reason he went to the emergency 
room."  The Board agrees that the motive for the Veteran's 
emergency room treatment does not appear to have been fear of 
a hazardous medical condition, but rather, the procurement of 
a second opinion.  Indeed, on the emergency room report the 
Veteran stated he had been "tx [treated] by VA" and "sent 
here for further evaluation."  The Board finds this also 
weighs heavily against the claimed emergent nature of the 
June 8, 2005 visit. 

For all of these reasons, the Board finds that the emergency 
room visit was not for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  In this vein, factor four 
requires the existence of a "continued emergency" such that 
the safe transfer to a VA or other Federal facility was not 
feasible.  Because the evidence here does not support the 
existence of an emergency in the first place, factor four has 
also not been met.  

For all of the above reasons, the Board concludes that the 
Veteran is not eligible for reimbursement of medical expenses 
incurred at Florida Hospital Deland on June 8, 2005.  The 
Veteran's claim is denied.   

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April and November 2009 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  For all of these reasons, the Board concludes 
that the appeal may be adjudicated without a remand for 
further notification.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records were obtained.  He was 
afforded the opportunity for a personal hearing.  A VA 
medical opinion has been sought and obtained.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

Reimbursement of the unauthorized medical expenses incurred 
Florida Hospital Deland on June 8, 2005 is denied.
        





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


